O’Connor, J.
(concurring, with whom Lynch, J., joins). I agree that “there was no evidence that pursuing the ‘expectant management’ procedure created more than a negligible risk of serious infection” and that therefore the defendants were entitled to directed verdicts. Ante at 877. I write separately, however, to make clear that I do not subscribe to the notion, apparently accepted by this court and by the Appeals Court (see 41 Mass. App. Ct. 239, 242 [1996]), that the informed consent doctrine articulated in Hornish v. Children’s Hosp. Medical Ctr., 387 Mass. 152 (1982), and Precourt v. Frederick, 395 Mass. 689 (1985), applies to a situation in which the physician has not subjected the patient to bodily invasion, surgically or otherwise.1 Because the plaintiff in this case has neither alleged nor produced evidence of bodily invasion, she is not entitled to recovery based solely on the absence of her informed consent. That would be true even if the plaintiff had produced evidence that pursuing the expectant management procedure created more than a negligible risk of serious infection. When a plaintiff claims injury and seeks to recover on an informed consent theory, as distinguished from a conventional medical malpractice approach, the absence of *879a bodily invasion, which would trigger the need for consent, is dispositive, entitling the defendant to judgment.
In Harnish, supra at 153, “[t]he plaintiff underwent an operation to remove a tumor in her neck. During the procedure, her hypoglossal nerve was severed, allegedly resulting in a permanent and almost total loss of tongue function.” In that context, the court stated, “ ‘There is implicit recognition in the law of the Commonwealth, as elsewhere, that a person has a strong interest in being free from nonconsensual invasion of his bodily integrity. ... In short, the law recognizes the individual interest in preserving “the inviolability of his person.” Pratt v. Davis, 118 Ill. App. 161, 166 (1905), affd, 224 Ill. 300 (1906). One means by which the law has developed in a manner consistent with the protection of this interest is through the development of the doctrine of informed consent.’ Superintendent of Belchertown State Sch. v. Saikewicz, 373 Mass. 728, 738-739 (1977).” Harnish, supra at 154. It is clear from the material quoted from Harnish, as well as from the entire Harnish opinion, that the court was not suggesting that a patient has a right to require her doctor to operate on her or medicate her because she has not given the doctor her informed consent to be left alone.
In note 3, ante at 877, the court quotes from Harnish, supra at 156, as follows: “Appropriate information may include . . . the likely result of no treatment . . . .” The Harnish court’s full statement, which was made in the context of a case in which surgery had been performed, was this: “Appropriate information may include the nature of the patient’s condition, the nature and probability of risks involved, the benefits to be reasonably expected, the inability of the physician to predict results, if that is the situation, the irreversibility of the procedure, if that be the case, the likely result of no treatment, and the available alternatives, including their risks and benefits” (emphasis added). Once again it is clear that the court’s focus was solely on the physician’s duty to obtain the patient’s informed consent to validate invasion of the patient’s bodily integrity.
In Wecker v. Amend, 22 Kan. App. 2d 498 (1996), also cited by the court, ante at 877 n.3, the plaintiff was advised to undergo, and did undergo, an invasive procedure, laser surgery, which resulted in extensive postoperative bleeding. There, the plaintiff’s doctor failed to advise her of the likely *880consequences of forgoing surgery altogether, prompting the court to comment:
“[I]n situations where no treatment at all is a reasonable medically acceptable option, common sense dictates that such information constitutes a fact ‘which [is] necessary to form the basis of an intelligent consent by the patient to the proposed treatment.’ ... In other words, how can a patient give an informed consent to treatment [i.e., laser surgery] for a condition if the patient is not informed that the condition might resolve itself without any treatment at all?”
Id. at 502, quoting Natanson v. Kline, 186 Kan. 393, 407 (1960). Nowhere in its opinion did that court suggest that had the patient been advised to forego laser surgery, and did so, liability could attach under the doctrine of informed consent.
The doctrine of informed consent has its foundations in the law of battery. 1 F. Harper, F. James, & O. Gray, Torts § 3.10, at 3:45-3:46 (3d ed. 1996). The court, ante at n.4, states, “Most authorities ‘prefer to treat informed consent liability solely as an aspect of malpractice or negligence.’ 1 F. Harper, F. James, & O. Gray, Torts § 3:10, at 3:45-3:46 (3d ed. 1996). One reason is ‘that the problem of informed consent is essentially one of professional responsibility, not intentional wrongdoing, and can be handled more coherently within the framework of negligence law than as an aspect of battery.’ Id. at 3:46-3:47.” That passage continues:
“Also, the statute of limitations for negligence is often more favorable to plaintiffs than that for battery. There is also occasional concern that some physicians’ malpractice insurance policies may not cover battery because of an exclusion of liability for criminal acts. At times, however, an action in battery may be essential for a plaintiff who cannot otherwise recover for failure to obtain informed consent. In such cases courts sometimes find that the particular facts are more nearly analogous to touching without consent, which all agree is battery, than to a consented touching for which consent was induced by inadequate information” (emphasis added).
Id. at § 3.10, at 3:47. It is clear that the quoted material *881focuses on the question whether liability for touching (bodily invasion) without informed consent sounds or should sound in battery or negligence. Nothing in the passage suggests that the doctrine of informed consent is applicable on one ground or the other where there has been no touching — no bodily invasion. Whatever the doctrine’s current footing, be it in battery or negligence, the rationale for the doctrine remains the same. Personal autonomy demands that a competent adult consent to any invasion of his or her being. Where no invasion is undertaken, no need for consent arises. All of our prior cases involving this theory have involved a bodily invasion. See Aceto v. Dougherty, 415 Mass. 654, 655 (1993) (colonoscopy); Norwood Hosp. v. Munoz, 409 Mass. 116, 117 (1991) (blood transfusion); Martin v. Lowney, 401 Mass. 1006, 1006-1007 (1988) (surgery); Precourt v. Frederick, 395 Mass. 689, 690-691 (1985) (prescription drug side effects); Forlano v. Hughes, 393 Mass. 502, 509 (1984) (myelography); Halley v. Birbiglia, 390 Mass. 540, 542 (1983) (arteriogram); Harnish, supra at 153 (surgery). The problem with ignoring altogether the foundations of the informed consent doctrine is easily illustrated. What if, in the instant case, the plaintiff, on being warned of the risks of letting nature take its course, had withheld her consent to that “treatment?” Would her doctors have then been obligated to forgo letting nature take its course, even where alternative invasive procedures were not medically indicated or recommended? “It would be anomalous to create a legally imposed duty which would require a physician to disclose and offer to a patient a medical procedure which, in the exercise of his or her medical judgment, the physician does not believe to be medically indicated.” Vandi v. Permanente Medical Group, Inc., 7 Cal. App. 4th 1064, 1071 (1992). Does the law require a doctor to obtain a patient’s consent before the doctor prescribes bed rest, if that be medically sound “treatment?” The answer should be, “No.” We have never held otherwise.

The court states that the doctors did not raise this issue “either in their applications for further appellate review or in their supplemental briefs to this court.” Ante at 878 n.4. However, the parties argued this issue at length in their briefs to the Appeals Court, which briefs were later filed in the Supreme Judicial Court along with supplemental briefs. In any event, my objective in writing this concurring opinion is not to affect the result of this case but instead is to affect the developing law in what I consider to be a sound way.